Exhibit 10.3(a)
June 9, 2009
Winton Capital Management
1a. St. Mary Abbot’s Place
Kensington, London W86LS,
U.K.
Attention: Mr. Martin Hunt
     Re: Management Agreement Renewals
Dear Mr. Hunt:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Citigroup Orion Futures
Fund L.P.     •   CMF Winton Feeder LP I     •   CMF Winton Master Fund L.P.    
•   Citigroup Diversified Futures Fund L.P.     •   CMF Institutional Futures
Portfolio LP     •   Citigroup Abingdon Futures Fund L.P.     •   Citigroup
Global Futures Fund Ltd.     •   Citigroup Orion Futures Fund (Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

                By:   /s/ Jennifer Magro       Jennifer Magro      Chief
Financial Officer & Director     

WINTON CAPITAL MANAGEMENT

         
By:
  /s/ Martin Hunt
 
   
 
       
Print Name:
  Martin Hunt    
 
       

JM/sr

 